DETAILED ACTION
This office action is in response to Applicant’s Request for Continued Examination of 4/20/2022. Amendments to claims 1, 7 and 10  have been entered.  Claims 1-18 are pending and have been examined.  The rejection and response to arguments are stated below.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Specification

The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and
of the manner and process of making and using it, in such full, clear, concise, and exact terms
as to enable any person skilled in the art to which it pertains, or with which it is most nearly
connected, to make and use the same, and shall set forth the best mode contemplated by the
inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. § 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and
process of making and using it, in such full, clear, concise, and exact terms as to enable any
person skilled in the art to which it pertains, or with which it is most nearly connected, to make
and use the same and shall set forth the best mode contemplated by the inventor of carrying
out his invention.

The specification is objected to under 35 U.S.C. § 112(a) or pre-AIA  35 U.S.C. § 112, first paragraph, as failing to support the subject matter set forth in the claims. The specification, as originally filed does not provide support for the invention as now claimed. The test to be applied under the written description portion of 35 U.S.C. § 112(a) or pre-AIA  35 U.S.C. § 112, first paragraph, is whether the disclosure of the application as originally filed reasonably conveys to the artisan that the inventor had possession at that time of later claimed subject matter. Vas-Cat, Inc, v. Mahurkar, 935 F. 2d 1555, 1565, 19 USPQ2d 111, 1118 (Fed. Cir. 1991), reh'rg denied (.Fed. Cir. July 8, 1991) and reh'rg, en banc, denied (Fed. Cir. July 29, 1991).

Claims 1 and 10 include the limitation “-2-TILFORSAtty Docket No.: AC-4010-0519Appln. No. 16/784,355based on reception of the first data transaction request, (a) instantiate a first instance of the matching workflow engine and configure the first instance based on at least one of the parameters included in the first participant data structure,” and “based on reception of the second data transaction request, (a) instantiate a second instance of the matching workflow engine and configure the second instance based on at least one of the parameters included in the second participant data structure,”. However, the specification does not provide a written description disclosure to support these claimed limitation.

Claim Rejections - 35 USC §112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of
the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of 35 U.S.C. § 112(a) or pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and
process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-18 are rejected under pre-AIA  35 U.S.C. 112, first paragraph or first paragraph of 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. In particular, claims 1 and 10 are rejected under 35 U.S.C. § 112, first paragraph, because the specification does not provide a written description disclosure to support the claimed limitations as discussed in the objections to specification above. Dependent claims are also rejected by way of dependency on a rejected independent claim.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims do fall within at least one of the four categories of patent eligible subject matter because claim 1 is directed to a system, i.e. machines performing the process, and claim 10 is directed to a process; Step 1-yes.
Additionally, under step 2A prong 1, the claims recite a series of steps to match financial transaction requests, i.e. financial contracts, which is a fundamental economic practice, matching trades, and commercial or legal interaction, agreements in the form of contracts, and are thus grouped as Certain Methods of Organizing Human Activity.  
	The following bolded and italicized limitation steps of claim 1 (claim 10 being similar), stripped of any additional elements, set forth the abstract idea of matching financial transaction requests, i.e. financial contracts, “receive a first data transaction request that is based on a first participant data structure of the plurality of participant defined data structures; receive a second first data transaction request that is based on a second participant data structure of the plurality of participant defined data structures, wherein the first participant data structure and the second participant data structure are based on the same one of the plurality of standard data structures, but include different participant defined fields; -2-TILFORSAtty Docket No.: AC-4010-0519Appln. No. 16/784,355based on reception of the first data transaction request, (a) instantiate a first instance …based on at least one of the parameters included in the first participant data structure, (b) create a first order book data structure that is based on the first participant data structure, (c) and add the first data transaction request to the first order book data structure; based on reception of the second data transaction request, (a) instantiate a second instance … based on at least one of the parameters included in the second participant data structure, (b) create a second order book data structure that is based on the second participant data structure, (c) and add the second data transaction request to the second order book data structure; subsequent to creation of the first or second order book data structure, receive other data transaction requests that are based on the first or second participant data structure and insert the other data transaction requests into the first or second order book data structure; perform a matching process, in connection with the first and second instance, to determine at least one match for data transaction requests that are included within the first or second order book data structures; receive a first request for quote (RFQ) data transaction request that is based on one of the plurality of standard data structures or the at least one participant defined data structure; receive a plurality of responsive RFQ data transaction requests that are provided in response to the request for quote data transaction request; and match at least one of the plurality of responsive RFQ data transaction requests to the first RFQ data transaction request.”  Furthermore, the claimed limitations cited above cover steps that can be evaluated in the human mind to include mental observations and evaluations. These limitations recite a process that, under its broadest reasonable interpretation, covers performance of a fundamental economic practice and commercial or legal interaction and therefore fall under the Certain Methods of Organizing Human Activity grouping but for the recitation of generic computer components. That is, other than the nominal recitation of a “computer system comprising: a reference database that is stored on a non-transitory storage medium”, “a matching workflow engine comprising instructions stored to the non-transitory storage medium” and “a processing system that includes at least one hardware processor” (claim 1 and similarly claim 10), there is nothing in the claim elements which takes the claim out of Certain Methods of Organizing Human Activity and Mental Processes grouping. 
Under step 2A, prong 2, this judicial exception is not integrated into a practical application. In particular, the claim only recites using computing devices, i.e. processors with memory suitably programmed and a database to perform the limitation steps. The computing elements are recited at a high-level of generality (i.e., as generic computers with processors and memory suitably programmed and a database to perform the generic computer functions) such that it amounts no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement the abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea, see MPEP 2106.05(f), adding insignificant extra-solution activity to the judicial exception, e.g. data gathering, see MPEP 2106.05(g) and generally linking the use of the judicial exception to a particular technological environment or field of use, see MPEP 2106.05(h). The term “data structure”, without technical details, amounts to “done by a computer”, which is the “apply it” standard. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Under step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a generic computing device suitably programmed to perform the limitation steps amounts to no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement the abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea, see MPEP 2106.05(f), adding insignificant extra-solution activity to the judicial exception, e.g. data gathering such as receiving order requests, see MPEP 2106.05(g) and generally linking the use of the judicial exception to a particular technological environment or field of use, see MPEP 2106.05(h). Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
	For instance, the limitation steps of claims 1 and 10, are considered mere instructions to apply an exception akin to a commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd.; Gottschalk and Versata Dev. Group, Inc.; see MPEP 2106.05(f)(2).  Furthermore, the insignificant extra-solution activity claimed such as the receiving information and storing information is akin to the well-understood, routine and conventional computing activity such as receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network) and storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; see MPEP 2106.05(d)(II). 
Dependent claims 2-9 and 11-18 when analyzed as a whole and in an ordered combination are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below.  The additional recited limitations in the dependent claims only refine the abstract idea.  
For instance, claims 2 and 11 further define the RFQ as indicative and recite a method of organizing human activity such as starting a negotiation when a response is matched to a request.  Claims 3 and 12 further refine claims 2 and 11 by reciting that additional details concerning the match are provided for the negotiation process.  Claims 4 and 13 recite that the first RFQ is firm and that a response is matched based on the matching properties which is a method of organizing human activity such as matching people with to perform a financial transaction such as a negotiated trade.  Claims 5 and 14 further refines claims 4 and 13 reciting that once the matching process is started all other responses from other participants is stopped which is a certain method of organizing human activity.  Claims 6, 7, 15 and 16 recite that a blockchain is stored in memory on a computer which is a nominal recitation of an additional element for applying the abstract idea on.  Also, storing information/data on a computer or recorded on a blockchain is a well-understood, routine and conventional computing function without any technical details as to how.  Claims 8 and 17 recite that at least one participant defined field of a participant data structure, i.e. a contract, is based off of a standard contract.  Claims 9 and 18 recite that the matching engine is configured depending on how the contracts are configured in the database.  This is merely a method of human activity with nominal recitations of generic computing elements.  A broker will match trade requests and responses based on specific details of every contract received.  There is no technical detail provided.
Clearly, the additional recited limitations in the dependent claims only refine the abstract idea of a series of steps to match financial transaction requests, i.e. financial contracts, further. Further refinement of an abstract idea does not convert an abstract idea into something concrete. 
The claims merely amount to the application or instructions to apply the abstract idea (i.e. a series of steps to match financial transaction requests, i.e. financial contracts) on one or more computers, and are considered to amount to nothing more than requiring a generic computer system (e.g. processors, a database and memory suitably programmed) to merely carry out the abstract idea itself.   As such, the claims, when considered as a whole, are nothing more than the instruction to implement the abstract idea (i.e. a series of steps to match financial transaction requests, i.e. financial contracts) in a particular, albeit well-understood, routine and conventional technological environment.
Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself or integrate the judicial exception into a practical application.
Response to Arguments
Applicant’s arguments with respect to the 35 U.S.C. 101 rejection of claims 1-18, filed in the Remarks dated 4/20/2022, have been fully considered but they are not persuasive. Examiner notes that he had a detailed consultation with his supervisor, Ryan Donlon, on 5/4/2022 regarding Applicant’s arguments/Remarks. 
On page 8 of the Remarks, Applicant argues “Applicant respectfully submits that the instant claims are directed to an improved exchange architecture that allows for more easily handling customized electronic trading and/or matching systems.” On page 9, Applicant argues ‘“This type of approach to creating electronic exchange trading platforms is one that provides for a technical improvement over existing techniques and thus integrates any alleged abstract idea into a practical application. Thus, the claims are not "directed to" patent ineligible subject matter as they provide for a technical improvement in how electronic exchange trading platforms are developed, generated, and/or maintained.”’  Examiner respectfully disagrees.
The claims are written broadly, such that the abstract idea terms have been replaced with technical-sounding terms. The technical-sounding terms however, are still given their broadest reasonable interpretation (BRI) consistent with the specification (see MPEP 2111). In other words, to be consistent with the specification, the broad term “data structure” is examined to see what that data structure represents in the specification. For example, a “standard data structure” represents a “standard contract”. When one interpretation of a claim results in ineligibility, the entire claim is ineligible. MPEP 2111: During patent examination, the pending claims must be “given their broadest reasonable interpretation consistent with the specification.” The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005).
	Applicant provides no technical detail to the underlying “how”.  That is to say the term “data structure”, without technical details, amounts to “done by a computer”, which is the “apply it” standard. The “instantiation” term is well-known in computing such as bringing forward or creating an object.  As claimed, a human being using pen and paper, can receive a specific participant defined contract, i.e. trade order, and produce a specific contract based on a standard contract and then organize all requests by contract parameters and subsequently match them together, e.g. matching buy/sell trades.  
For these reasons and those put forth in the rejection above, Examiner maintains the 35 U.S.C. 101 rejection of claims 1-18.

  Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed on the enclosed PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BRIDGES whose telephone number is (571)270-5451. The examiner can normally be reached 7:00am-3:30pm M-F EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571-270-3602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        5/5/2022